I concur with the result and generally with the reasoning of the prevailing opinion. But some of the ideas expressed therein I do not share.
The Bruner case quoted from in the prevailing opinion does not require proof of permanent impairment of earning capacity before mortality and annuity tables are admissible in evidence. It merely holds that where such is the case such tables are admissible in evidence. And that was all that we were required in that case or are required in this case to hold. Whether all of the requirements that were present in the Bruner case are required before such tables are admissible in evidence is not now before us, and I express no opinion thereon.
I do not share Mr. Justice WOLFE's grave doubts that such tables aid the jury in arriving at a just verdict. Where understood and intelligently applied to the facts, even where the injury is not permanent, such tables are of great aid in determining the amount of a verdict. Without some guides the jury has very little knowledge of the amount of damages in a lump sum an injury causes a person. I feel sure that such tables usually produce larger verdicts but I am not prepared to say that they are out of proportion to the injury sustained. *Page 559 
Also, I do not consider the question of whether plaintiff here suffered permanent impairment of earning capacity as being close. I think it requires a strained construction to reach a contrary conclusion. I do not think the doctor's opinion as to how complete plaintiff's eventual recovery will be must be accepted as completely accurate. This man was very seriously injured; after 13 months there is no bony union of the bones of his leg, and the doctor expects serious operations and a long treatment. Under those circumstances the jury could very reasonably conclude that he will never as completely recover as the doctor anticipates.
But even if he does, I think his injuries will obviously permanently impair his earning capacity. The evidence deals with percentage of disability, and the limits of his probable capacity to perform certain bodily functions. It gives no information on his probable capacity or opportunity for future employment. But every day human experience tells us that a cripple is greatly handicapped in obtaining work that he is capable of doing; that railroads and other businesses require certain physical standards for employment, and that the physically handicapped is the last to obtain employment and the first to lose his job, and that his sick time is much greater than the man in perfect health. Under these facts, in my opinion, it would be entirely unrealistic to hold that this man's earning capacity was not permanently impaired by this injury.
PRATT, J., dissents. *Page 560